F. Groos  Co., bankers, sued Lucie A. Fant individually and as independent executrix of the estate of D. R. Fant, her deceased husband, J. M. Chittim and Archie Parr, individually and as a firm, Floyd McGown as receiver of the estate of J. M. Chittim, and D. Sullivan and W. C. Sullivan as individuals and as the banking firm of D. Sullivan  Co., alleging that about May 18, *Page 393 
1899, Chittim  Parr entered into a lease contract with D. R. Fant, deceased, whereby certain land was leased to them in Hidalgo County, known as the Big Santa Rosa Pasture, containing about 89,360 acres, for a period of five years beginning on May 1, 1899, and ending on April 30, 1904, at an annual rental of 17 1/2 cents an acre, the sum of $250 annually to be reserved out of the rent money for sinking wells and erecting windmills; that on or about November 30, 1901, D. R. Fant assigned the lease contract to F. Groos  Co., to secure said firm in amounts due or to become due them by the said Fant; that on May 1, 1903, D. R. Fant executed his promissory note for $12,000 to F. Groos  Co. due one year after date, and on October 23, 1903, said Fant and H. Brendel executed their promissory note to said firm for $4,132.64, which notes were not paid, and F. Groos  Co. claimed a first lien on the rent money, which was alleged to be $15,388. It was further alleged that after the institution of this suit Floyd McGown had been appointed receiver of the estate of J. M. Chittim and had, acting under judicial orders, sold certain live stock to which the lien for the rent money had attached and had been directed to retain in his possession $15,000 until it could be shown to whom the same belonged. That on or about May 1, 1904, D. Sullivan  Co. and D. Sullivan and W. C. Sullivan had entered into the possession of the Big Santa Rosa Pasture as privies in the estate of D. R. Fant, but with notice of the prior and superior lien of F. Groos  Co., and that they were liable and bound to carry out and execute the contract of D. R. Fant, and that the plaintiffs were entitled to a foreclosure of their lien on the property for the satisfaction of the debt due them by D. R. Fant. It was further alleged that Chittim  Parr and D. R. Fant were insolvent at the time the notes and rents became due.
Sullivan  Co. denied any liability to Groos  Co., and sought to recover of Chittim and Parr the amount of the rent money and from the receiver the money held by him, and also asked for judgment for the amount of the rent from Lucie A. Fant, individually and as executrix, in case the claim of the plaintiffs should be held superior to theirs. It was alleged by Sullivan  Co. that when the lease contract was entered into between Fant and Chittim  Parr, on May 18, 1899, Fant owed Sullivan  Co. large sums of money, and that when the assignment of the lease took place on November 30, 1901, he was still indebted to them, all of such indebtedness being secured by deeds of trust; that on February 9, 1903, all of said debts were put in one note of $260,000, which was to become due on February 9, 1904, and was secured by a deed of trust dated February 24, 1903, which included the property which was the subject of the lease contract; that the amount of the note was not paid and there was a foreclosure on the deed of trust, and the land in question, with other lands, was sold to D. Sullivan Co. for $100,000, which was credited on the debt of D. R. Fant, and that the sale was afterwards confirmed by Fant and wife to Sullivan  Co. and "they thereby acquired the title to the Big Santa Rosa ranch and the reversion thereof under the lease contract and the rents thereafter due from Chittim 
Parr, aggregating, as above stated, $14,945.77; or in the alternative they have the right to foreclose their liens upon said rents and have them *Page 394 
applied to the discharge of the debts so secured and now due from D. R. Fant. Sullivan  Co. also alleged a former suit between them and Lucie A. Fant, in which the latter had sought for an accounting, that in that suit Lucie A. Fant recovered of them certain "monies and properties set out in said decree," and that no claim was set up in that suit by Mrs. Fant to the rents involved in this suit "and their right to establish such a claim and title, if any they had, is res adjudicata and barred by said judgment."
J. M. Chittim and Floyd McGown, his receiver, admitted that the sum of $14,995.77 was due from Chittim on the lease contract on April 30, 1904, and that the receiver had in his hands, subject to the order of the court that appointed him receiver, more than enough to pay off the claim of plaintiffs, and they asked that the right to the money be determined by the court. Parr answered that Chittim had assumed the debt and asked that it be paid out of money in the hands of the receiver, and for judgment over against Chittim for the amount of any judgment rendered against him.
Lucie A. Fant admitted the right of the plaintiffs to recover the amount of the lease money due on April 30, 1904, and in answer to the claims of Sullivan alleged that all indebtedness due by D. R. Fant to Sullivan  Co. had been fully paid, and that the latter had never held title in their own right to the lands leased to Chittim  Parr; that the purchase of the lands at the foreclosure sale and the confirmatory deed thereof of Fant and wife were made for the purpose of placing the lands of D. R. Fant and Lucie A. Fant in the hands of Sullivan  Co. to be held in trust for them to satisfy their indebtedness, attorneys' fees and expenses in executing the trust, and that what remained was to be the property of Lucie A. Fant; that an accounting was held between Sullivan  Co. and the Fants in cause No. 19,375, in the Fifty-Seventh District Court, wherein the Fants were plaintiffs and Sullivan  Co. defendants, and that a decree was rendered therein on May 31, 1907, in which it was adjudged that the entire indebtedness of Fant to Sullivan Co. had been fully paid off and discharged, and awarding to Mrs. Fant a judgment against Sullivan  Co. for $65,841.01, and that she recover of Sullivan  Co. a large amount of land which included practically all the lands leased to Chittim  Parr, a small portion thereof having been sold to pay debts to Sullivan Co., and the Big Santa Rosa Ranch was at the time this suit was filed held and owned by Lucie A. Fant, and that judgment was pleaded as res adjudicata of all matters between Sullivan 
Co. and the Fants.
The cause was tried by a jury and the court instructed a verdict in favor of Groos  Co. against Lucie A. Fant, executrix, for the sum of $16,131.60 with interest and attorneys' fees, and against Chittim  Parr as a firm and individually for $14,945.77 and interest, and against the receiver for $14,960.75, to be applied as a credit on the Fant indebtedness to plaintiffs. The court also instructed the jury that if Sullivan  Co. had notice of the assignment of the lease to Groos  Co., their verdict should be for the latter, and that if they did find for Groos  Co., they should find in favor of D. Sullivan  Co. against Lucie A. Fant, independent executrix of the estate of *Page 395 
D. R. Fant, deceased, for the sum of $14,945.77 with six per cent. interest from April 30, 1904, to November 28, 1904. The jury found in favor of Groos  Co. as against Mrs. Fant, Chittim  Parr and Floyd McGown, receiver, and in favor of Sullivan  Co. against Lucie A. Fant, as independent executrix, the sum of $15,463.80, and judgment was accordingly so rendered. The suit as between the plaintiffs and Sullivan  Co. was not in terms disposed of in the verdict or judgment, but was in effect disposed of. No dissatisfaction with the judgment is expressed by Chittim  Parr, and the receiver, and this appeal is perfected by Sullivan  Co. and Lucie A. Fant, independent executrix of the estate of D. R. Fant.
The facts show that Sullivan  Co. had full notice of the assignment of the lease contract by Fant to Groos  Co., and we find that the uncontroverted evidence shows that there had been a full settlement of all matters of indebtedness between the estate of D. R. Fant and Sullivan  Co. and the members composing that firm, and the settlement duly set forth and embodied in a judgment in the District Court of the 57th Judicial District, which was affirmed by this court and approved by the Supreme Court of Texas, in which judgment Sullivan  Co. were adjudged to pay Mrs. Fant $65,841.01, and surrender to her valuable land, a part of which is the land concerning the lease of which this controversy arose. We find that the estate of D. R. Fant is not indebted to Sullivan  Co. in any sum.
In the former case of D. R. Fant and Lucie A. Fant v. D. Sullivan  Co., it was alleged by the plaintiffs that a note of date February 9, 1903, due February 9, 1904, for $260,000 and other debts were due to the defendants, and plaintiffs expressed a willingness to pay the same, and alleged that defendants had sold enough of the property of plaintiffs, held in trust by them, to discharge all the debts of D. R. Fant to Sullivan  Co. The defendants in that case made a full accounting of all the indebtedness of D. R. Fant, and no claim for the lease money herein involved was placed therein. The judgment in that case determined that the Sullivans did not own the land of the plaintiffs but held it merely as trustees, and found from the statements and accounting made by defendants that they were indebted to Lucie A. Fant in the sum of $65,841.01. That amount of money was paid by Sullivan  Co. to Mrs. Fant.
That judgment, whether it was res adjudicata in a strict sense or not of the claims of Sullivan  Co. in this case, is evidence of the strongest character of a full and complete settlement of all matters between the parties, and we can not conceive of D. R. Fant being indebted to Sullivan  Co. in the sum of about $15,000 and yet that large sum being ignored in an accounting made by them; and no effort being made to offset it against the large judgment for money recovered by Mrs. Fant. But one conclusion can be reached from the testimony and that is that every debt of every character held by Sullivan  Co. against D. R. Fant was brought forward and formed a part of the judicial settlement between the parties in the suit to which reference has been made. The presumption would prevail, even if there were not positive testimony to the fact, that all accounts were included in the settlement between the parties, and this rule should be applied *Page 396 
with greater vigor where the accounts have been presented by a party endeavoring to go back of the settlement. Barkley v. Tarrant Co., 53 Tex. 251.
It was determined in the suit between the Fanta and Sullivan Co. that the "Big Santa Rosa Ranch," the land that was leased to Chittim  Parr and whose lease contract was assigned to Groos  Co., was not the property of Sullivan  Co. but was held in trust by them for Lucie A. Fant, and the title to the same was divested out of them and invested in Mrs. Fant. There is no conceivable reasonable ground upon which they could, under the state of facts contained in the record, lay claim to $15,000 of Fant's money. The question of the trusteeship of D. Sullivan  Co. was fully investigated in the former suit, and the courts should not be called upon to reinvestigate that question in matters involving the rights of the same parties. The vital issue in that former suit was whether or not Sullivan Co. held title to the very land, the lease money from which is involved in this suit, as their own or in trust for Mrs. Fant, and it was fully and finally settled by the judgment of the District Court and the decision of this court that they held the land as trustees, and that should settle the matter between the parties. It does not matter that the interests of other parties are involved in this suit that were not in the former suit; as between the Fants and Sullivan  Co. the issues determined in a former suit between them are conclusive against them wherever they confront them. Russell v. Farquhar,55 Tex. 355.
In the former suit the right of the Fants to recover the land to which Sullivan  Co. had deeds depended on the question of whether the deeds vested the title in the latter as their own, or to be held in trust for Mrs. Fant, and it was determined by the judgment that the land was held in trust. The whole case revolved around that point. In this case the right of Sullivan Co. must depend, if it have any basis whatever, upon the issue as to whether they had title to the same land for themselves or as trustees for Mrs. Fant, and they must be held to be estopped to set up that they held title to the land for themselves by the former judgment, in any suit between the parties no matter who else may be involved in the suit. The former judgment is conclusive as evidence between the parties at all times. Bigelow, Estoppel, pp. 90-98; New Orleans v. Citizens Bank, 167 U.S. 371.
At the time that this rent money became due, Sullivan  Co. had the authority, if the assignment to Groos  Co. was invalid, to collect the money as trustees for Mrs. Fant and to apply it to the purposes of the trust, but they made no effort to collect it, and, after the trust relation was dissolved and set aside by the judgment of a court, they had no further connection with the lease money, and have established no more right to it than any person who never at any time had anything to do with the matter. Consequently they have no right to raise questions as to the validity of the assignment of the lease to Groos  Co. If the Fant estate is satisfied, no one else can complain.
The judgment of the lower court will be affirmed in every respect except in so far as it awards a recovery to D. Sullivan Co. as against Lucie A. Fant, executrix, which part of the judgment is reversed *Page 397 
and judgment here rendered that D. Sullivan  Co. take nothing as against said executrix, and that she recover of D. Sullivan Co. all costs in this behalf expended.
Affirmed in part and reversed and rendered in part.